DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-19 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended claims to overcome claim objections, 112 rejections and further limit to overcome the prior art of record considered, to place the application in condition for allowance.	
Regarding amended Claim 1, Serventi et al. (US 7,396,084, IDS Document) discloses a power distribution system (Figure 1) comprising: 
a first power distribution unit (10, Figure 1) coupled to an electrical power source (comprising 12-15, 16, Figure 1), the first power distribution unit (10, Figure 1) comprising at least one first solid state power controller configured to control current flow through the first distribution unit (Column 1, lines 37-51, “…..electronic circuit breakers are used.  Specific measurement and overcurrent detection electronics can then integrate complex control and circuit-breaking logics ……. by transistor-based power electronic components, said components then being electronic protection/switching devices of the SSPC type (Solid State Power Controller) and 
a controller configured to receive and analyze data related to measurements (Column 1, lines 29-41, “overheating due to overcurrents exceeding the electric 
a second power distribution unit (11, Figure 1) serially coupled to the first power distribution unit (10, Figure 1) and configured to supply to power to one or more loads (19, Figure 1), the second distribution unit (11, Figure 1) comprising at least one second solid state power controller configured to control current flow through the second distribution unit (Column 1, lines 29-51, Column 3, line 60-Column 4, line 15); and
a current monitoring component configured to measure the current flow (Column 1, lines 29-41, “…Specific measurement and overcurrent detection electronics can then integrate complex control and circuit-breaking logics…”).  
Serventi does not specifically disclose the structural detail of the control means to show the data received being related to measurements of downstream current and to interrupt the power within the first distribution unit when the received current measurements exceed a predetermined threshold and the current monitoring component configured to measure the current flow to, or within, the second distribution unit, the current monitoring component configured to transmit current data to the control means within the first distribution unit for analysis, wherein the first power distribution unit has a time-current trip characteristic that is greater than a time-current trip characteristic of the second power distribution unit.
Hartmann et al. (US 6,373,669) discloses a power distribution system (Figures 3-4) comprising: 

the first power distribution unit comprising at least one first power controller configured to control current flow through the first distribution unit (comprising super ordinate power circuit breaker 2, Figure 3) and 
a controller (comprising 9, Figure 3) configured to receive and analyze data related to measurements of downstream current (input received from data related to downstream current from 8, Figure 3) and to interrupt the power within the first power distribution unit when the received current measurements exceed a predetermined threshold (9 outputting trip signal to 2 based on input received from current measurement unit 8, Figure 3); 
a second power distribution unit (comprising 21, 22 and input and output power lines to 21, 22, Figure 3) serially coupled to the first distribution unit (Figure 3) and configured to supply to power to one or more loads (31, 32, Figure 3), the second distribution unit comprising at least one second power controller configured to control current flow through the second distribution unit (comprising subordinate power circuit breaker, Figure 3); and 
a current monitoring component (comprising component not shown, sending signal from 21 to current measurement unit 8, Figure 3) configured to measure the current flow to, or within, the second distribution unit (8 receiving input from 21, Figure 3), the current monitoring component configured to transmit current data to the control 
Hartmann does not disclose the first and second power controller being solid state power controllers, wherein the first power distribution unit has a time-current trip characteristic that is greater than a time-current trip characteristic of the second power distribution unit.
  Seventi and Hartmann, alone or in combination does not disclose the limitation of the first power distribution unit comprising at least one first solid state power controller has a time-current trip characteristic that is greater than a time-current trip characteristic of the second power distribution unit comprising at least one second solid state power controller, in combination with other recited elements of the power distribution system of Claim 1, therefore allowable.  Claims 2-8, 16-17 depend from Claim 1.
Claim 9 recites a method corresponding to the power distribution system of Claim 1, therefore allowable for the reasons as for Claim 1.  Claims 10-15, 18-19 depend from Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 3/19/2021